 



EXHIBIT 10.6

AMENDMENT NO. ONE TO THE
DELL INC. 401(K) PLAN

      This Amendment is hereby entered into by Dell Inc., a Delaware
corporation, having its principal office in Austin, Texas (hereinafter referred
to as the “Employer”):

R E C I T A L S:

      WHEREAS, the Employer has previously established the Dell Inc. 401(k) Plan
as amended and restated effective as of January 1, 2004, (the “Plan”) for the
benefit of those employees who qualify thereunder and for their beneficiaries;
and

      WHEREAS, the Employer desires to amend the Plan to add a safe harbor
matching contribution that will comply with the requirements under sections
401(k)(12) and 401(m)(11) of the Internal Revenue Code of 1986, as amended (the
“Code”), and to revise the Plan’s mandatory IRA rollover provisions to comply
with the Economic Growth and Tax Relief Reconciliation Act of 2001.

      NOW, THEREFORE, pursuant to Section 13.1 of the Plan, the following
amendment is hereby made, and shall be effective, as of the dates identified
below:

      a. Section 1.1(t) of the Plan is hereby amended, effective as of
January 1, 2005, by adding the following new sentence to the end thereof to read
as follows:

“Effective as of January 1, 2005, the Employer Contribution Account shall
include Safe Harbor Matching Contributions made on behalf of a Participant
pursuant to Section 3.2(d).”

      b. Section 1.1(u) of the Plan is hereby amended, effective as of
January 1, 2005, by adding the following new sentence to the end thereof to read
as follows:

“Effective as of January 1, 2005, Employer Contributions shall include Safe
Harbor Matching Contributions.”

      c. Effective as of January 1, 2005, Sections 1.1(pp) and 1.1(qq) of the
Plan are hereby renumbered as Sections 1.1(rr) and 1.1(ss), respectively, and
the remaining subsections of Section 1.1 of the Plan are hereby renumbered
accordingly.

      d. Section 1.1 of the Plan is hereby amended, effective as of January 1,
2005, by adding the following new Section 1.1(pp) to read as follows:



  “(pp)   Safe Harbor Matching Contributions: Contributions made to the Plan by
the Employer pursuant to Section 3.2(d).”

 



--------------------------------------------------------------------------------



 



      e. Section 1.1 of the Plan is hereby amended, effective as of January 1,
2005, by adding the following new Section 1.1(qq) to read as follows:



  “(qq)   Safe Harbor Notice: The written notice provided to each Participant
that satisfies the requirements of Section 3.2(d).”

      f. Section 2.4 of the Plan is hereby amended, effective as of January 1,
2005, by adding the following new Subsection (d) to the end thereof to read as
follows:



  “(d)   In addition to the Safe Harbor Matching Contribution provided for in
Section 3.2(d), the Employer may make an Employer Safe Harbor Matching
Contribution to the Safe Harbor Matching Contribution sub-account of each
Spherion Employee permitted to Participate in the Plan pursuant to Section 2.4
of the Plan in an amount equal to 4% of the Employee’s Compensation.”

      g. Section 3.1(g) of the Plan is hereby amended, effective as of
January 1, 2005, by adding the following new sentence to the end thereof to read
as follows:

“Effective as of January 1, 2005, the requirements of Code Section 401(k)(3)
will be satisfied by the Safe Harbor Matching Contributions pursuant to the safe
harbor provided under Code Section 401(k)(12).”

      h. Section 3.2(a) of the Plan is hereby amended, effective as of
January 1, 2005, by adding the following new sentence to the end thereof to read
as follows:

“Effective as of January 1, 2005, the Employer shall cease Matching
Contributions to the Plan under this Section 3.2(a), except as may be required
under the Plan with respect to periods prior to January 1, 2005.”

      i. Section 3.2(c) of the Plan is hereby amended, effective as of
January 1, 2005, by adding the following new sentence to the end thereof to read
as follows:

“Effective as of January 1, 2005, the requirements of Code Section 401(m)(2)
will be satisfied by the Safe Harbor Matching Contributions pursuant to the safe
harbor provided under Code Section 401(m)(11).”

      j. Section 3.2 of the Plan is hereby amended, effective as of January 1,
2005, by adding the following new Subsection (d) to the end thereof to read as
follows:



  “(d)   Effective as of January 1, 2005, the Employer shall contribute to the
Trust for each pay period, as Safe Harbor Matching Contributions, an amount that
equals 100% of the Salary Reduction Contributions that were made pursuant to
Section 3.1 on behalf of each of the Participants during such pay period and
that were not in excess of 4% of each such Participant’s Considered Compensation
for such pay period. Safe Harbor Matching Contributions shall be 100% vested and
nonforfeitable at all times and shall be allocated to the Employer Contribution
Account of each Participant.

 



--------------------------------------------------------------------------------



 



Effective as of January 1, 2005, no more than ninety (90), and no fewer than
thirty (30), days prior to the beginning of each Plan Year, the Employer shall
provide to each Participant a Safe Harbor Notice. If an Employee will become a
Participant in the Plan after the date such notice is provided for a Plan Year
but prior to the beginning of the next Plan Year, then the Employer shall
provide such Employee a Safe Harbor Notice no later than the date such Employee
becomes eligible to participate in the Plan. The Safe Harbor Notice shall be
sufficiently accurate and comprehensive to inform the Employee or Participant of
his rights and obligations under the Plan and shall be written in a manner
calculated to be understood by the average Employee. The Safe Harbor Notice
shall accurately describe (i) the Safe Harbor Matching Contribution as set forth
in this Section 3.2(d), (ii) any other contributions under the Plan, including
the potential for discretionary Employer contributions, and the conditions under
which such contributions are made, (iii) the type and amount of Compensation
that may be deferred under the Plan, (iv) how to make Salary Reduction
Contributions, including the requirements for completing and returning the
election forms, (v) the periods available for making Salary Reduction
Contributions, (vi) withdrawal and vesting provisions applicable to all
contributions under the Plan, and (vii) information that makes it easy to obtain
additional information about the Plan such as telephone numbers, addresses and,
if applicable, electronic addresses, of individuals or offices from whom
employees can obtain such plan information.

During any Plan Year in which the safe harbor requirements of Code Section
401(k)(12) and 401(m)(11) have been satisfied to the date of amendment, the
Employer may amend the Plan to eliminate or reduce the Safe Harbor Matching
Contribution provided in Section 3.2(d) of the Plan, in which case (i) the ADP
and ACP testing limitations set forth in Code Section 401(k)(3) and 401(m)(2)
shall apply to the Plan for the entire Plan Year using the current year testing
method and (ii) the Employer shall, no fewer than thirty (30) days prior to the
date such amendment becomes effective, deliver to each Participant a
supplemental notice that informs the Participant (i) of the consequences of the
amendment and the date the elimination or reduction of the Safe Harbor Matching
Contributions shall become effective and (ii) that he has the right for thirty
(30) days after receipt of such supplemental notice to change his or her
elections. If the Employer amends the Plan in any Plan Year to suspend Safe
Harbor Matching Contributions, such amendment shall be effective no earlier than
thirty (30) days after the Participants are given the supplemental notice
described above or the date the amendment is adopted (if later).”

 



--------------------------------------------------------------------------------



 



      k. Section 4.2 of the Plan is hereby amended, effective as of January 1,
2005, by adding the following new subsection (g) to the end thereof to read as
follows:



  “(g)   Safe Harbor Matching Contributions made by the Employer pursuant to
Section 3.2(d) shall be allocated to the Employer Contribution Accounts of the
Participants for whom such contributions were made.”

      l. Section 4.6 of the Plan is hereby amended, effective as of January 1,
2005, by deleting Section 4.6(b)(1) in its entirety and replacing in lieu
thereof the following:



  “(1)   First, any such excess Annual Additions in the form of Salary Reduction
Contributions on behalf of such Participant that would not have been considered
in determining the amount of Employer Matching Contributions or Safe Harbor
Matching Contributions pursuant to Section 3.2 shall be distributed to such
Participant, adjusted for income or loss allocated thereto;”

      m. Section 4.6 of the Plan is hereby amended, effective as of January 1,
2005, by deleting Section 4.6(b)(2) in its entirety and replacing in lieu
thereof the following:



  “(2)   Next, any such excess Annual Additions in the form of Salary Reduction
Contributions on behalf of such Participant that would have been considered in
determining the amount of Employer Matching Contributions or Safe Harbor
Matching Contributions pursuant to Section 3.2 shall be distributed to such
Participant, adjusted for income or loss allocated thereto, and the Employer
Matching Contributions or Safe Harbor Matching Contributions that would have
been allocated to such Participant’s Accounts based upon such distributed Salary
Reduction Contributions shall, to the extent such amounts would have otherwise
been allocated to such Participant’s Accounts, be treated as a forfeiture.”

      n. Section 6.2(a) of the Plan is hereby amended, effective as of
January 1, 2005, by inserting the following new sentence to the end thereof to
read as follows:

“Notwithstanding the foregoing, Safe Harbor Matching Contributions and any
earnings thereon shall not be eligible for financial hardship withdrawals.”

      o. Section 7.4(a)(2) of the Plan is hereby amended, effective as of
January 1, 2005, by inserting the following new sentence to the end thereof to
read as follows:

“Effective as of January 1, 2005, any Participant that is actively employed by
an Employer on January 1, 2005 per HR Direct shall have a 100% Vested Interest
in his Employer Contribution Account.”

      p. Section 7.4(e) of the Plan is hereby amended, effective as of
January 1, 2005, by inserting the following new sentence to the end thereof to
read as follows:

 



--------------------------------------------------------------------------------



 



“Effective as of January 1, 2005, reemployed Participants with forfeited amounts
restored by the Employer pursuant to this Section shall have a 100% Vested
Interest in their Employer Contribution Account.”

      q. Section 8.4 of the Plan is hereby amended, effective as of March 28,
2005, by inserting the following new sentence to the end thereof to read as
follows:

“In the event of a mandatory distribution greater than $1,000 in accordance with
the provisions of this Section 8.4 made on or after March 28, 2005, if the
Participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive the distribution directly in accordance with Article XIII, then the Plan
shall pay the distribution in a direct rollover to an individual retirement plan
designated by the Committee.”

      IN WITNESS WHEREOF, the Employer has caused this instrument to be executed
this 3rd day of March, 2005.

            DELL INC.
      By:   /s/ KATHLEEN ANGEL             Its:   Director of Global
Compensation        and Benefits     

ATTEST:

/s/ ROBERT POTTS

 